IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


GERALD WASHINGTON,                         : No. 43 EM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS                      :
PHILADELPHIA COUNTY                        :
PENNSYLVANIA, CRIMINAL DIVISION,           :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.